Dryden, Judge,
delivered the opinion of the court.
This was an action based on the act of 27th February, 1855, concerning the transportation of slaves by railroad companies (Sess. Acts 1855, p. 169), to recover double the value of a slave of the plaintiff, alleged to have been transported on the respondent’s railroad, in violation of the pro*158visions of said act. Pending the suit, the act of 1855 was repealed by an act approved February 6,1864. The respondent maintained that the effect of the repeal of the law was to abate the suit and destroy the plaintiff’s right of action; and the Circuit Court, on demurrer, so held, and gave judgment for the respondent; to reverse which, the plaintiff has brought the case here by writ of error.
The judgment of the Circuit Court was erroneous. The repealing statute contained no provision with regard to actions commenced under the act repealed, but left all such actions to be controlled by the existing law. By sec. 1 art. 8, chap. 95, R. C. 1855, pp. 1021-2, it is enacted * * * * * * “ nor shall any law repealing any former law, clause or provision be construed to abate, annul, or in anywise affect any proceedings had or commenced under or by virtue of the law so repealed; but the same shall be as effectual, and be proceeded on to final judgment and termination, as if the repealing law had not passed, unless it be otherwise expressly provided.”
This provision preserves the plaintiff’s right of action, notwithstanding the repeal of the statute by which the right was given.
Let the judgment be reversed and the cause remanded ;
Judge Bates concurring, Judge Bay not sitting.